Citation Nr: 9908802	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a disorder 
manifested by breathing problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had service in the Army National Guard from 
February 1973 until June 1995 and active duty training from 
July 1993 to November 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between a current left shoulder disorder and an incident of 
the veteran's military service.

2.  There is no evidence of record of a current disorder 
manifested by breathing problems that is related by competent 
medical evidence to an incident of the veteran's military 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for service connection for a left shoulder disorder.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not presented evidence of a well-grounded 
claim for service connection for a disorder manifested by 
breathing problems.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that this appeal was previously 
before the Board and remanded in June 1998, in order to 
schedule the veteran for a hearing before a Member of the 
Board at the RO as he had requested.  By VA letter dated in 
December 1998, the veteran was notified of the time, date, 
and place of the hearing.  The notification letter was not 
returned as undeliverable, yet the veteran failed to appear 
for that hearing.  There are no other outstanding hearing 
requests of record, and the Board will proceed with this 
appeal.

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Active service includes any period of active duty 
for training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, active 
duty for training includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Reserves means a 
member of a reserve component of one of the Armed Forces, 
including the Army National Guard of the United States.  See 
38 U.S.C.A. § 101(26), (27).  In the present case, as the 
veteran had service in the United States Army and the Army 
National Guard, he may be service-connected for his claimed 
disorders if there is competent medical evidence of a current 
disorder that is causally related to either an incident of 
his active military service, an injury or disease that 
occurred during active duty for training, or an injury that 
occurred during inactive duty training.  Otherwise, mere 
presence in the Reserves or National Guard does not 
constitute qualifying service for compensation for injury or 
disease incurred in service.  

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A review of the record reveals that in May 1994, the veteran 
was involved in a motor vehicle accident, in which he 
sustained multiple injuries.  A May 1994 Statement of Medical 
Examination and Duty Status reveals that this accident was 
deemed to have been incurred in the line of duty.  The 
veteran contends that he currently has a left shoulder 
disorder and a disorder manifested by breathing problems that 
are related to the May 1994 motor vehicle accident.  

The Board has thoroughly reviewed the evidence of record, and 
finds that for the reasons set forth below, there is no basis 
to grant service connection for a left shoulder disorder or 
for a disorder manifested by breathing problems.  

A.  Left Shoulder

A review of the veteran's service medical records, including 
the records regarding the May 1994 accident, is negative for 
any evidence of a left shoulder disability.  Rather, there is 
evidence of a right scapular fracture and a right clavicle 
fracture.

In April 1996, the veteran underwent a VA examination, and it 
was noted that he had fractured his left clavicle and scapula 
in the accident.  The veteran complained of a sharp pain in 
his left shoulder with lifting and overhead work.  Objective 
examination revealed that the left shoulder was within normal 
limits, except for a bony enlargement near the distal 
clavicle.  An x-ray of the left shoulder revealed a normal 
study.  The proximal humerus was intact; the glenohumeral 
joint space was maintained; the acromioclavicular joint was 
unremarkable; and the bones were well classified.  

In October 1996, the veteran underwent a VA bones 
examination, by the same examiner who had examined him in 
April 1996.  The veteran was diagnosed with chronic bicipital 
tendonitis, left shoulder.  The examiner indicated that 
although the veteran complained of a left shoulder disorder, 
his medical records reflected that he injured his right 
clavicle and scapula in the May 1994 accident.  The examiner 
noted that when he previously examined the veteran in April 
1996, the veteran insisted that his left upper extremity had 
been involved in the accident; however, the veteran "now 
says that he had forgotten which joints were involved and was 
unable to give the correct joint at the time of the [April 
1996] examination."  The veteran stated that he currently 
had no symptoms with the right clavicle and right scapula, 
and he complained of pain and stiffness in his left shoulder.  
He also complained of weakness and decreased motion. Upon 
objective examination, there was full muscle strength and 
full range of motion in both upper extremities.  The examiner 
indicated that upon a review of the veteran's medical records 
at the time of the May 1994 accident, he found no evidence of 
an injury to the left shoulder, or treatment for a left 
shoulder condition.  The veteran stated that his left 
shoulder just began to bother him about three or four months 
prior.  The examiner opined that it did not appear "that the 
pain in the left shoulder is related to the motor vehicle 
accident in 1994."  

B.  Breathing Problems

A September 1994 emergency room record from the Freeman 
Neosho Hospital reveals that the veteran was seen with 
complaints of chest pain, related to previously broken ribs 
and difficulty breathing.  The diagnosis was costochondritis.  

In April 1996, the veteran underwent a VA examination and was 
diagnosed with status post multiple right upper fractures 
with flail chest and hemothorax.  (The Board notes that 
service connection has been established for these disorders.) 
The veteran indicated at the time of the examination that he 
was short of breath after moderate activities.  Upon 
examination, the veteran's lungs were clear.  An April 1996 
x-ray report ruled out chronic obstructive pulmonary disease.  
The heart was within normal limits, and there were no 
infiltrates identified.  A pulmonary function test was within 
normal limits.

C.  Analysis

In light of the foregoing evidence of record, the Board finds 
that the veteran's claims for service connection for a left 
shoulder disorder, and for a disorder manifested by breathing 
problems, must fail as not well grounded.  In regard to the 
veteran's claim for service connection for breathing 
problems, the Board finds that aside from the veteran's 
complaints, there is no current diagnosis of a disorder 
manifested by breathing problems.  In the absence of evidence 
of a current diagnosis, there can be no valid claim.  See 
Epps, 126 F.3d at 1468.  

In regard to the left shoulder disorder, the Board finds that 
although there is a current diagnosis of chronic bicipital 
tendonitis of the left shoulder, there is no competent 
medical evidence of a nexus or link between any current left 
shoulder disorder and an incident of the veteran's military 
service, or an incident of active duty for training during 
which the veteran was disabled from an injury incurred in the 
line of duty, such as the May 1994 motor vehicle accident.  
In fact, as noted above, in the October 1996 VA examination, 
the examiner opined that the veteran's left shoulder disorder 
was not related to the May 1994 motor vehicle accident.  

The Board acknowledges the veteran's contentions that he 
currently has a left shoulder disorder and breathing problems 
that are related to his military service, including the May 
1994 accident.   However, as the veteran does not appear to 
have had any medical training or expertise, his unsupported 
assertions do not constitute competent evidence of the 
required medical diagnosis and nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to offer medical opinions).  See also Grottveit, 
5 Vet. App. at 93 (lay assertions of medical [etiology] 
cannot constitute evidence to render a claim well grounded 
under section 5107(a)).  In the absence of competent medical 
evidence of a current diagnosis of a left shoulder disorder 
and a breathing problem, which is medically linked to the 
veteran's military service, the appeal must fail as not well 
grounded. 

As the veteran has not presented evidence of well-grounded 
claims, the VA is under no further duty to assist the veteran 
in developing the facts pertinent to the claims.  See Epps, 
126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well ground the veteran's 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well grounded 
claims for service connection for a left shoulder disorder 
and for a breathing problem.  See McKnight,131 F.3d at 1485; 
Robinette, 8 Vet. App. at 77-78.  In that regard, competent 
medical evidence is needed that establishes a current 
diagnosis of a left shoulder disorder and a disorder 
manifested by breathing problems, as well as competent 
medical evidence of a nexus or link between a claimed 
disorder and an incident of the veteran's military service, 
or a period of active duty for training during which the 
veteran was disabled from an injury incurred in the line of 
duty, such as the May 1994 motor vehicle accident.


ORDER

Evidence of well-grounded claim not having been submitted, 
service connection for a left shoulder disorder is denied.  

Evidence of well-grounded claim not having been submitted, 
service connection for a disorder manifested by a breathing 
problem



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


